Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Chellgren on 05/18/2022.
The application has been amended as follows: 
		Please replace claim 20 with the following:
20. A device comprising, 
a frame including a front panel and a rear panel, the front panel and the rear panel being attached together and defining a cavity between the front panel and the rear panel, and at least one opening in communication with the cavity; 
a plurality of groove-slider combinations, each of the plurality of groove-slider combinations including 
a groove in the front panel, the groove including a first end and an opposite second end, 
a slider being moveably engaged to the groove, the slider including an external portion external to the cavity, an internal portion at least partially within the cavity, and an attachment portion extending through the groove between the external portion and the internal portion, 
a first indicia located on the frame in proximity to the first end of the groove, 
a second indicia located on the internal portion of the slider, and 
a third indicia located on the external portion of the slider, 
wherein the second indicia overlays the first indicia when the slider is moved to the first end of the groove; and 
wherein the third indicia of each of the plurality of groove-slider combinations are non-identical.

		Please replace claim 18 with the following:
18.  A method of converting a decimal number to a binary number, comprising:
providing a device according to claim 20; 
selecting a decimal number; and
moving, in at least one of the plurality of groove-slider combinations, the slider to the first end of the groove such that summation of the third indicia on the moved slider in the at least one of the plurality of groove-slider combinations equals the selected decimal number;
wherein the second indicia on the moved slider in the at least one of the plurality of groove-slider combinations and the first indicia not overlaid by the second indicia on the moved slider in the at least one of the plurality of groove-slider combinations represent a binary number equal to the selected decimal number.
		Please replace claim 19 with the following:
19. A method of converting a binary number to a decimal number, comprising:
providing a device according to claim 20; 
selecting a binary number; and
moving, in at least one of the plurality of groove-slider combinations, the slider to the first end of the groove such that the second indicia on the moved slider in the at least one of the plurality of groove-slider combinations and the first indicia not overlaid by the second indicia in the at least one of the plurality of groove-slider combinations represent the selected binary number; 
wherein summation of the third indicia on the moved slider in the at least one of the plurality of groove-slider combinations equals a decimal number equal to the selected binary number.
Allowable Subject Matter
Claims 2-3, 5-6, 10, 13-14 and 18-25 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
	Applicant's arguments (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 10-14) submitted 05/05/2022 regarding the previous rejections under 35 U.S.C. § 103 are persuasive and represent the basis for a finding of allowability in view of the prior art of record.
	In view of the foregoing, claims 2-3, 5-6, 10, 13-14 and 18-25 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715